                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

TELENA MOSER, Personal Representative
of the Estate of Terry L. Berry, JR.,
Deceased;                                                                              8:18CV551

                            Plaintiff,
                                                                            FOURTH AMENDED
         vs.                                                             CASE PROGRESSION ORDER

JOANN HELTON, ATHENA G BROWN,
TODD R HAUSSLER, DUSTIN H
GUSTAFSON, in their individual capacities;
and JOHN/JANE DOES 1-2, employees of
Tecumseh State Correctional Institution, in
their individual capacities;

                            Defendants.

        This matter comes before the Court on the Unopposed Motion to Extend Certain
Deadlines (Filing No. 80). After review of the parties’ motion, the Court finds good cause to
grant the requested extensions. Accordingly,

        IT IS ORDERED that the Unopposed Motion to Extend Certain Deadlines (Filing No.
80) is granted, and the third amended case progression order is amended as follows:

               1)    The deadlines for identifying and completing expert disclosures1 for all experts
                     expected to testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)),
                     and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is July 23, 2021.

               2)    The deposition deadline is August 13, 2021.

               3)    The planning conference scheduled for June 25, 2021, is cancelled. The trial
                     and pretrial conference will not be set at this time. A planning conference to
                     discuss case progression, dispositive motions, the parties’ interest in settlement,
                     and the trial and pretrial conference settings will be held with the undersigned
                     magistrate judge on August 13, 2021, at 11:00 a.m. by telephone. Counsel shall
                     use the conferencing instructions assigned to this case to participate in the
                     conference.

               4)    The deadline for filing motions to dismiss and motions for summary judgment
                     is October 1, 2021.



1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   5)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is October 1, 2021.

   6)    The parties shall comply with all other stipulations and agreements recited in
         their Rule 26(f) planning report that are not inconsistent with this order.

   7)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge. Such requests will not be
         considered absent a showing of due diligence in the timely progression of this
         case and the recent development of circumstances, unanticipated prior to the
         filing of the motion, which require that additional time be allowed.


Dated this 2nd day of June, 2021.

                                           BY THE COURT:

                                           s/Michael D. Nelson
                                           United States Magistrate Judge
